Notice of Pre-AIA  or AIA  Status
 	The present application 16/777,746, filed on 1/30/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 6/8/2022
Drawings
The Drawings filed on 1/30/2020 are acceptable for examination purpose.








Statutory Review under 35 USC § 101

Claims 1-8 are directed to a system for managing media content data sets loaded onto a content server of a vehicle entertainment system and have been reviewed
 	Claims 1-8 appear to be statutory, as the system includes hardware (at least one data processor such as hardware components data storage  such as non-volatile memory device and like) as disclosed in ¶ para 0012-0014,0026 of the applicant’s specification referring to physical processor cores
Claims 9-15 are directed to a media content manager for selectively loading media content data sets to an in-flight entertainment system
 	Claims 9-15 appear to be statutory, as the system includes hardware (at least one data processor such as hardware components data storage  such as non-volatile memory device and like) as disclosed in ¶ para 0026, 0033-0038 of the applicant’s specification referring to physical processor cores
Claims 16-20 are directed to a method and have been reviewed.
 	Claims 16-20 perform the method steps are on statutory category, determined to be directed to significantly more than an abstract idea 

35 USC § 101
	In view of applicant’s amendment, remarks, the rejection under 35 USC § 101 as set forth in the previous office action is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered , for examiner’s response, see discussion below:
a) 	At page 10-11, claim 1,9,16, applicant argues:
	cited references failed to teach “training a machine learning model using……viewing preference and habit data…………..
Examiner’s response:
	As to the above argument (a),– Brodie teaches users viewing habits of individual media files particularly Brodie’s system tracking number of times or frequency that individual medial files have been checked and viewed along with other attributes such as event time, location and calculating influence prioritization of the media files, further each individual media file may be prioritized and/ranked according to the user’s interaction and/or viewing habit(s) as detailed in 0044,0049.  The prior art of  Brodies teaches ranking module facilitates prioritization of media files, particularly using “machine learning models” such as artificial neural network, a hidden Markov model (HMM) particularly implementing ranking approach based on specific user interaction with the media files, therefore, Brodies’s machine learning model correlates importance of individual medial files to particular users and user’s behavior with the media files as detailed in 0052,0086.  The primary reference Perlman does not teach “training a machine learning model using…..viewing preference and habit data…..”, although Perlman teaches media content in a passenger vehicle system (fig 2A-2B, 0039) 
It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., because that would yield predictable result of setting viewing media content based on the user’s behavior with the media content and recommends individual medial content of user’s interest (Brodies: Abstract). Moreover, The Supreme Court in KSR v. Teleflex, 127 S. Ct. 1727, has adopted a flexible approach in obviousness analyses under 35 U.S.C. 103 wherein logical reasoning as applied above would be found sufficient to make the prima facie case. For that reason, when considered from an artisan’s studied perspective, the teaching and showings in Ogilvie and Bernier when compared again to the respective claimed subject matter.
b) 	At page 10, claim 1,9,16, applicant argues:
	the prior arts fails to show “applying the trained machine learning model to the one or more trip properties”……
Examiner’s response:
	As to the above argument (b), as best understood by the examiner, the prior art of  Brodies teaches ranking module facilitates prioritization of media files, particularly using “machine learning models” such as artificial neural network, a hidden Markov model (HMM) particularly implementing ranking approach based on specific user interaction with the media files, therefore, Brodies’s machine learning model correlates importance of individual medial files to particular users and user’s behavior with the media files as detailed in 0052,0086.
c)  At page 10, claim 1,9,16, applicant argues:
	the cited prior art failed to teach “the ranked media content data set is stored in a table including a hash value corresponding to each of the media……..usage log data”
Examiner’s response:
	As to the above argument (c), Brodie teaches ranking module interacts with various parameters related to user interactions, user behaviors of each media file and generating metrics that including ranked list, importance score directly related to the user behavior data as detailed in fig 2, it is further noted that ranking module not only ranks media files collection based on the user behavior data, but also determines importance score and/or prioritization scores, ranked media corresponds to Brodie’s ranking module used in ranking media (Brodie: fig 1, element 166).  The prior art of 
Brodie teaches hash code associated with the media files, Brodie specifically teaches user behavior tracker that stores individual user’s interaction with individual media files, also behavior tracker  understands which media file(s) are more interested to the individual user thereby unique to each user prioritized ranking of each medial file (0047,0060) and/or customized to the each user as detailed in 0031, while storing such data as table element 130).  It is however, noted that both Perlman, Brodie do not teach usage log data.  On the other hand, Neumann disclosed “usage log data” (fig 6B, element 640)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine real-time recommendations of personalized user experience and manage user activities of Neumann et al., into users of prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., i.e, users of Perlman, Brodie because that would have allowed users of Perlman, Brodie to use real-time usage log records of user’s behavior, usage history that generates similar items of user with specific recommendations, while maintaining user’s preference  (Neumann: 0022), further allows to detect emerging trend and generates notification to the users (Neumann: 0059-0060)
	Examiner applies above arguments to claims 2-8,10-15,17-20 depend from claim 1,9,16.













Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman et al., (hereafter Perlman), US Pub.No. 2009/0119721 published May,2009 Brodie et al., (hereafter Brodie), US Pub.No. 2018/0203937 published Jul,2018 in view of Neumann et al., (hereafter Neumann), US Pub.No. 2016/0274744 published Sep 2016



As to claim 1, Perlman teaches a system which including “ A system for managing media content data sets loaded onto a content server (fig 2A, media server system element 310A)  of a vehicle entertainment system presenting media content data items to passenger terminal devices, the system comprising (para: 0034, fig 2A, vehicle information system element 300, Perlman teaches vehicle information system element 300 particularly vehicles may include automobile element 390A or aircraft element 390B or it may be a bus, recreational vehicle, or boat and/or a locomotive and like :
 	“a media content repository storing one or more media content data items” (Perlman: 0036, fig 2A-2B – Perlman teaches media server for the vehicle information system element 300 that including media server system as detailed in fig 2A-2B, fig 4, 0049-0050 – Perlman teaches user interface system with the vehicle information system providing media content personally selected viewing the content during travel, particularly vehicle information system provides user selected content displayed on the personal media device;
 	“ in communication with the vehicle entertainment system to retrieve, from each of the passenger terminal devices connected to the vehicle entertainment system ” (Perlman : fig 2A-2B, fig 4 – Perlman teaches vehicle information system, user interface system connected to the user device received viewing the content via networking)  ;
 	“a load set generator receptive to , build a media content data set based upon each of the media content data items with adaptive inferences, correlated with one or more trip factors established for a subsequent vehicle trip” (Perlman: fig 4A-4B, 0036-0037, 0045 – Perlman teaches vehicle information system, passenger cabin that including selected user interface supporting media content and/or video interface system, further it is noted that the prior art of Perlman specifically teaches vehicle information system established with the content source such as passenger interface that captures trip data in real-time because vehicle information system tracks each data items from various sources in real-time stored in the data server allows viewing content may be downloaded as detailed in 0036);
 	“a content retriever in communication with the media content repository configured to transfer the one or more media content data items specified in the media content data set” (Perlman : fig 2A-2B, 0039, line 1-10 – Perlman teaches vehicle information system including content sources, user interface system, also employs distribution system for the vehicle information system communication with the media content server and allows transfer the media content in a network environment)  .
	It is however, noted that Perlman does not teach, “prioritization scores”, “ranked media”,  “viewing preference and habit data associated with plurality of passengers, using the first viewing preference and habit data to apply adaptive inference to generate prioritization scores, the load set generator configured to”; “apply the machine learning model to one or more trip properties of the subsequent trip to generate the prioritization scores corresponding to respective media content data items”; “assign the prioritization scores to each media content data item based upon the adaptive inferences from the first viewing preference and habit data”; “build a ranked media content data set based upon the assigned prioritization scores of each of the media content data items, wherein the ranked media content data set is stored in a table including hash value corresponding to each of the media content data items that links the corresponding media content data item to a database” 
 	 On the other hand  Brodie disclosed  “prioritization scores” (fig 2, 0057,0071 - Brodie teaches ranking module interacts with various parameters related to user interactions, user behaviors of each media file and generating metrics that including ranked list, importance score directly related to the user behavior data as detailed in fig 2, it is further noted that ranking module not only ranks media files collection based on the user behavior data, but also determines importance score and/or prioritization scores, ranked media corresponds to Brodie’s ranking module used in ranking media (Brodie: fig 1, element 166); “viewing preference and habit data associated with plurality of passengers, using the first viewing preference and habit data to apply adaptive inference to generate prioritization scores, the load set generator configured to” (Brodie: 0044,0049 – Brodie specifically teaches users viewing habits of individual media files particularly Brodie’s system tracking number of times or frequency that individual medial files have been checked and viewed along with other attributes such as event time, location and calculating influence prioritization of the media files, further each individual media file may be prioritized and/ranked according to the user’s interaction and/or viewing habit(s) as detailed in 0049);
 	“apply the machine learning model to one or more trip properties of the subsequent trip to generate the prioritization scores corresponding to respective media content data items” (Brodie: 0052,0086 – Brodies teaches ranking module facilitates prioritization of media files, particularly using “machine learning models” such as artificial neural network, a hidden Markov model (HMM) particularly implementing ranking approach based on specific user interaction with the media files, therefore, Brodies’s machine learning model correlates importance of individual medial files to particular users and user’s behavior with the media files as detailed in 0086)  
	“assign the prioritization scores to each media content data item based upon the adaptive inferences from the first viewing preference and habit data” (Brodie: 0021,0029,0031 – Brodie teaches each media file associated with the user behavior data accordingly prioritizing media file  from the media file collection.  It is also noted that prior art of Brodie specifically teaches user behavior tracker that stores individual user’s interaction with individual media files, also behavior tracker  understands which media file(s) are more interested to the individual user thereby unique to each user prioritized ranking of each medial file and/or customized to the each user as detailed in 0031, while storing such data as table element 130)  
 	 “build a ranked media content data set based upon the assigned prioritization scores of each of the media content data items,(fig 2, ranking module element 166, 0021,0029 – media ranked, and assigned prioritizing media files)   wherein the ranked media content data set is stored in a table (Brodie table 130 ,0031) including hash value corresponding to each of the media content data items that links the corresponding media content data item to a database” (Brodie: 0047,0060 – Brodie teaches hash code associated with the media files)




	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., because both Perlman, Brodie teaches user interface that allows selected  multimedia content to the users device(s) (Perlman: Abstract; Brodie: Abstract), both prior art of Perlman, Brodie supports media content delivered via network environment (Perlman: fig 2B; Brodie:     fig 1, element 110) and both prior art of Perlman, Brodie supports content storage servers (Perlman: fig 2B content source;  Brodie: fig 1).  Because both Perlman, Brodie teaches users required media content distributed to the user devices, it would have been obvious to ordinary skill in the art to use Brodie’s user account associated with the user behavior data with respect to ranked media content (Brodie: fig 1), in the Perlman’s vehicle information system (Perlman: fig 2A), further prior art of Brodie provides not only most ranked  media files within the collection that are interested to the user, but also allows to store automatically user behavior data representing individual user’s interaction with various media files to meet user’s expectation(s), further allows to gather and share to augment the prioritization of personal media file collection (Brodie: 0005-0007), thus improves quality and reliability of media file collection and sharing.




	It is however, noted that Perlman, Brodie do not teach “adapt the machine learning model using an aggregate of usage log data that includes the second set of usage log data”, although Brodie teaches–data collection of various types of media data particularly prioritizing media files, periodically updating media files sharing , analyzing  with respect to user behavior data that is tracked on the computing devices in a cloud based metadata storage, further it is noted that the metadata associated with the user viewing behavior - 0044-0045.  On the other hand, Neumann teaches “adapt the machine learning model using an aggregate of usage log data that includes the second set of usage log data” (Neumann: 0022,0025 – Neumann teaches user’s preference, usage events, and user’s past usage history, while machine learning uses semantic analysis technique in processing data associated with the users that identifies users with similar tastes, interests, habits preferences and like in a real-time usage data for a user, accordingly provides data to the users, and usage log data corresponds to fig 6B, element 640 associated with user profile , media context 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine real-time recommendations of personalized user experience and manage user activities of Neumann et al., into users of prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., i.e, users of Perlman, Brodie because that would have allowed users of Perlman, Brodie to use real-time usage log records of user’s behavior, usage history that generates similar items of user with specific recommendations, while maintaining user’s preference  (Neumann: 0022), further allows to detect emerging trend and generates notification to the users (Neumann: 0059-0060)

As to claim 2,  the combination of Perlman, Brodie, Neumann disclosed “wherein a number of media content data items in the ranked media content data set is less than an entirety   of the media content data items stored in the media content repository” (Brodie: 0048, fig 1)

As to claim 3, Perlman disclosed “wherein each of the media content data item is a single unit of programming presentable on the passenger terminal devices” (fig 2B, fig 4A, 0034) .

As to claim 4,  the combination of Perlman, Brodie Neumann disclosed “wherein the ranked media content data set is generated based upon a function of available bandwidth for the transfer of the one or more media content data items to the content server” (Brodie: 0036, 0049).

As to claim 5, 15, the combination of Perlman, Brodie Neumann disclosed “wherein the first set of usage log data includes data points selected from a group consisting of: a frequency of viewing a given one of the one or more media content data items” (Brodie: 0031, 0113-0114), “a quantity of viewing the one or more media content data items” (Brodie: 0031), a quantity of viewing categories of the one or more media content data items (0031-0032 categories may corresponds to audio, video, photos, tags and like), a duration viewed of the given one of the one or more media content data items, a time viewed of the given one of the one or more media content data items,( Brodie : 0040,0051) “an identity of a passenger viewing the given one of the one or more media content data items, and demographic information of the passenger viewing the given one of the or more media content data items” (Perlman: 0009,0034-passenger information system and the passenger in-flight entertainment system) .

As to claim 6, Brodie disclosed “further comprising a threshold controller receptive to adjustment (0060,0065) inputs applied to the adaptive inferences in the assignment of the prioritization scores, the ranked media content data set being modified according to the adjustment inputs” (Brodie: 0057,0071).

As to claim 7, Brodie disclosed “wherein the adjustment inputs include modifying the number of media content data items in the ranked media content data set” (Brodie: 0023,0047).

As to claim 8, Brodie disclosed “wherein the content retriever stores the transferred one or more media content data items to a portable content loader device connectible to the content server of the vehicle entertainment system” (Brodie: 0024-0025,0028).


As to claim 9, Perlman teaches a system which including “ A media content manager for selectively loading media content data sets to an in- flight entertainment system, the media content manager comprising” (fig 2A, media server system element 310A, para: 0034, fig 2A, vehicle information system element 300, Perlman teaches vehicle information system element 300 particularly vehicles may include automobile element 390A or aircraft element 390B or it may be a bus, recreational vehicle, or boat and/or a locomotive and like):
 	“a ground server configured to: receive a first set,  viewing preference and habit data from passenger terminal devices connected to the in-flight entertainment system, during a prior trip, the first viewing preference and habit data associated with a plurality of passengers of the prior trip, a media content data set based upon , assigned to individual media content data items in the media content data set” ( Perlman : fig 2A-2B, fig 4,0034 – Perlman teaches vehicle information system, user interface system connected to the user device received viewing the content via networking, Perlman specifically teaches vehicle information system may also be in-flight entertainment system as detailed in 0034, and ground server is part of the content source because content source is supported media server system as shown in fig 2A, element 310A and media content corresponds to multimedia content and/or audio video integrated with the information system element 100; adaptive inferences (Perlman: 0029, fig 1 -  Perlman teaches passengers and/or users with personally provided viewing content that including media content such as albums, music, video selection and other information preferences because personal media device integrated with the information system as shown in fig 1), and
 	“a content loader interface connectible to the ground server and a portable content loader device, the media content data items in the media content data set being loaded on to the portable content loader device though the content loader interface” (Perlman : fig 2A-2B, 0039, line 1-10 – Perlman teaches vehicle information system including content sources, user interface system, also employs distribution system for the vehicle information system communication with the media content server and allows download the media content in a network environment).
	It is however, noted that Perlman does not teach ““prioritization scores”, “ranked media”,  “viewing preference and habit data associated with plurality of passengers of prior trip”
 	“wherein the ranked media content data set is stored in a table including a hash value corresponding to each of the media content data items that links the corresponding media content data item to a database”
	“wherein the prioritization scores are generated by applying a machine learning model to one or more trip properties of a subsequent trip, the machine learning model trained by the first viewing preference and habit data, generate prioritization scores”
	“receive a second set data including second viewing preference and habit data from the subsequent trip”;
	On the other hand  Brodie disclosed  “prioritization scores”, “ranked media” (fig 2, 0057,0071 - Brodie teaches ranking module interacts with various parameters related to user interactions, user behaviors of each media file and generating metrics that including ranked list, importance score directly related to the user behavior data as detailed in fig 2, it is further noted that ranking module not only ranks media files collection based on the user behavior data, but also determines importance score and/or prioritization scores, ranked media corresponds to Brodie’s ranking module used in ranking media (Brodie: fig 1, element 166)
 	“viewing preference and habit data associated with plurality of passengers of prior trip” (Brodie: 0044,0049 – Brodie specifically teaches users viewing habits of individual media files particularly Brodie’s system tracking number of times or frequency that individual medial files have been checked and viewed along with other attributes such as event time, location and calculating influence prioritization of the media files, further each individual media file may be prioritized and/ranked according to the user’s interaction and/or viewing habit(s) as detailed in 0049);
 	“wherein the ranked media content data set is stored in a table including a hash value corresponding to each of the media content data items that links the corresponding media content data item to a database” (Brodie: 0047,0060 – Brodie teaches hash code associated with the media files, Brodie specifically teaches user behavior tracker that stores individual user’s interaction with individual media files, also behavior tracker  understands which media file(s) are more interested to the individual user thereby unique to each user prioritized ranking of each medial file and/or customized to the each user as detailed in 0031, while storing such data as table element 130)
 	“wherein the prioritization scores are generated by applying a machine learning model to one or more trip properties of a subsequent trip, the machine learning model trained by the first viewing preference and habit data, generate prioritization scores” Brodie: 0052,0086 – Brodies teaches ranking module facilitates prioritization of media files, particularly using “machine learning models” such as artificial neural network, a hidden Markov model (HMM) particularly implementing ranking approach based on specific user interaction with the media files, therefore, Brodies’s machine learning model correlates importance of individual medial files to particular users and user’s behavior with the media files as detailed in 0086, further the prior art of Brodies’s fig 2, 0057,0071 - teaches ranking module interacts with various parameters related to user interactions, user behaviors of each media file and generating metrics that including ranked list, importance score directly related to the user behavior data as detailed in     fig 2, it is further noted that ranking module not only ranks media files collection based on the user behavior data, but also determines importance score and/or prioritization scores, ranked media corresponds to Brodie’s ranking module used in ranking media (Brodie: fig 1, element 166)
 	“receive a second set data including second viewing preference and habit data from the subsequent trip”(Brodies: 0085-0087 – Brodies teaches user viewing preferences based on the user behavior/or habits of the media files recommended using machine learning model);
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., because both Perlman, Brodie teaches user interface that allows selected  multimedia content to the users device(s) (Perlman: Abstract; Brodie: Abstract), both prior art of Perlman, Brodie supports media content delivered via network environment (Perlman: fig 2B; Brodie:     fig 1, element 110) and both prior art of Perlman, Brodie supports content storage servers (Perlman: fig 2B content source;  Brodie: fig 1).  Because both Perlman, Brodie teaches users required media content distributed to the user devices, it would have been obvious to ordinary skill in the art to use Brodie’s user account associated with the user behavior data with respect to ranked media content (Brodie: fig 1), in the Perlman’s vehicle information system (Perlman: fig 2A), further prior art of Brodie provides not only most ranked  media files within the collection that are interested to the user, but also allows to store automatically user behavior data representing individual user’s interaction with various media files to meet user’s expectation(s), further allows to gather and share to augment the prioritization of personal media file collection (Brodie: 0005-0007), thus improves quality and reliability of media file collection and sharing.
	It is however, noted that Perlman, Brodie do not teach “adapt the machine learning model using an aggregate of usage log data that includes the second set of usage log data”, although Brodie teaches–data collection of various types of media data particularly prioritizing media files, periodically updating media files sharing , analyzing  with respect to user behavior data that is tracked on the computing devices in a cloud based metadata storage, further it is noted that the metadata associated with the user viewing behavior - 0044-0045.  On the other hand, Neumann teaches “adapt the machine learning model using an aggregate of usage log data that includes the second set of usage log data” (Neumann: 0022,0025 – Neumann teaches user’s preference, usage events, and user’s past usage history, while machine learning uses semantic analysis technique in processing data associated with the users that identifies users with similar tastes, interests, habits preferences and like in a real-time usage data for a user, accordingly provides data to the users, and usage log data corresponds to fig 6B, element 640 associated with user profile , media context .
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine real-time recommendations of personalized user experience and manage user activities of Neumann et al., into users of prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., i.e, users of Perlman, Brodie because that would have allowed users of Perlman, Brodie to use real-time usage log records of user’s behavior, usage history that generates similar items of user with specific recommendations, while maintaining user’s preference  (Neumann: 0022), further allows to detect emerging trend and generates notification to the users (Neumann: 0059-0060)

As to claim 10, Perlman disclosed “wherein the ground server includes a media content repository storing the media content data items” (fig 2A-2B, Abstract)

As to claim 11 Brodie disclosed “wherein a number of media content data items in the ranked media content data set is less than an entirety of the media content data items stored in the media content repository” (Brodie: 0065-0066).

As to claim 12, Perlman disclosed “wherein each of the media content data item are a single unit of programming presentable on the passenger terminal devices” (fig 4A-4B).

As to claim 13,  Brodie disclosed “wherein the ground server includes a threshold controller receptive to adjustment (0060,0065)  inputs applied to the adaptive inferences in the assignment of the prioritization score, the ranked media content data set being modified according to the adjustment inputs” (0057,0071).

As to claim 14 Brodie disclosed “wherein the adjustment inputs include modifying a number of media content data items in the ranked media content data set” (Brodie : 0048-0049).

As to claim 16. A method for selectively loading media content data sets onto a vehicle entertainment system content server that presents media content items to passenger terminal devices, the method comprising” (fig 2A, media server system element 310A, para: 0034, fig 2A, vehicle information system element 300, Perlman teaches vehicle information system element 300 particularly vehicles may include automobile element 390A or aircraft element 390B or it may be a bus, recreational vehicle, or boat and/or a locomotive and like):
 	“receiving, on a ground server, viewing preference and from the passenger terminal devices connected to the vehicle entertainment system, the viewing preference and data being recorded by the passenger terminal devices during at least one prior trip” (Perlman : fig 2A-2B, fig 4,0034 – Perlman teaches vehicle information system, user interface system connected to the user device received viewing the content via networking, Perlman specifically teaches vehicle information system may also be in-flight entertainment system as detailed in 0034, and ground server is part of the content source because content source is supported media server system as shown in fig 2A, element 310A and media content corresponds to multimedia content and/or audio video integrated with the information system element 100, further Perlman: 0029, fig 1 -  Perlman teaches passengers and/or users with personally provided viewing content that including media content such as albums, music, video selection and other information preferences because personal media device integrated with the information system as shown in fig 1);
 	“receiving, on the ground server, one or more trip properties of for a subsequent trip” (Perlman: fig 4A-4B, 0036-0037, 0045 – Perlman teaches vehicle information system, passenger cabin that including selected user interface supporting media content and/or video interface system, further it is noted that the prior art of Perlman specifically teaches vehicle information system established with the content source such as passenger interface that captures trip data in real-time because vehicle information system tracks each data items from various sources in real-time stored in the data server allows viewing content may be downloaded as detailed in 0036;
 	“assigning to each media content item based upon the adaptive inferences from the viewing preference and data, being correlated with the one or more trip properties” (Perlman: 0045-0046 , fig 4A-4B – Perlman teaches vehicle information system installed in each passenger cabin providing user interface allows user viewing preference of selected media content in the routing system) and ;
 	“building a media content data set based upon the assigned, of each of the media content items” (Perlman : 0051-0052, fig 2, fig 4); and
 	“transferring the media content items in the media content data set to the vehicle entertainment system content server” (Perlman : fig 2A-2B – Perlman teaches both upload and download content via communication system particularly media content downloaded  to the vehicle information system that supports personal devices) .
	It is however, noted that Perlman does not teach “the first viewing preference and habit data, prioritization scores”, “ranked media”
	“training a machine learning model using the first viewing preference and habit data the machine learning model trained to apply adaptive inferences to generate periodization scores”
	“applying the trained machine learning model to the one or more trip properties to generate the prioritization scores corresponding to the respective media content items”
	“wherein the ranked media content data set is stored in a table including a hash value corresponding to each of the media content items that links the corresponding media content item to a database”
	“receiving, on the ground server, a second viewing preference and habit data from the subsequent trip” and
	On the other hand, Brodie disclosed “the first viewing preference and habit data, prioritization scores”, “ranked media” fig 2, 0057,0071 - Brodie teaches ranking module interacts with various parameters related to user interactions, user behaviors of each media file and generating metrics that including ranked list, importance score directly related to the user behavior data as detailed in fig 2, it is further noted that ranking module not only ranks media files collection based on the user behavior data, but also determines importance score and/or prioritization scores, ranked media corresponds to Brodie’s ranking module used in ranking media (Brodie: fig 1, element 166)
 	“training a machine learning model using the first viewing preference and habit data the machine learning model trained to apply adaptive inferences to generate periodization scores” (Brodie: 0052,0086, fig 2, 0057,0071  – Brodies teaches ranking module facilitates prioritization of media files, particularly using “machine learning models” such as artificial neural network, a hidden Markov model (HMM) particularly implementing ranking approach based on specific user interaction with the media files, therefore, Brodies’s machine learning model correlates importance of individual medial files to particular users and user’s behavior with the media files as detailed in 0086, ranking module not only ranks media files collection based on the user behavior data, but also determines importance score and/or prioritization scores, ranked media corresponds to Brodie’s ranking module used in ranking media (Brodie: fig 1, element 166)
 	“applying the trained machine learning model to the one or more trip properties to generate the prioritization scores corresponding to the respective media content items” (Brodie: 0052,0086 – Brodies teaches ranking module facilitates prioritization of media files, particularly using “machine learning models” such as artificial neural network, a hidden Markov model (HMM) particularly implementing ranking approach based on specific user interaction with the media files, therefore, Brodies’s machine learning model correlates importance of individual medial files to particular users and user’s behavior with the media files as detailed in 0086) ;
 	“wherein the ranked media content data set is stored in a table including a hash value corresponding to each of the media content items that links the corresponding media content item to a database” (Brodie: 0047,0060 – Brodie teaches hash code associated with the media files, Brodie specifically teaches user behavior tracker that stores individual user’s interaction with individual media files, also behavior tracker  understands which media file(s) are more interested to the individual user thereby unique to each user prioritized ranking of each medial file and/or customized to the each user as detailed in 0031, while storing such data as table element 130)
 	“receiving, on the ground server, a second viewing preference and habit data from the subsequent trip” ”(Brodies: 0085-0087 – Brodies teaches user viewing preferences based on the user behavior/or habits of the media files recommended using machine learning model);
It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., because both Perlman, Brodie teaches user interface that allows selected  multimedia content to the users device(s) (Perlman: Abstract; Brodie: Abstract), both prior art of Perlman, Brodie supports media content delivered via network environment (Perlman: fig 2B; Brodie:     fig 1, element 110) and both prior art of Perlman, Brodie supports content storage servers (Perlman: fig 2B content source;  Brodie: fig 1).  Because both Perlman, Brodie teaches users required media content distributed to the user devices, it would have been obvious to ordinary skill in the art to use Brodie’s user account associated with the user behavior data with respect to ranked media content (Brodie: fig 1), in the Perlman’s vehicle information system (Perlman: fig 2A), further prior art of Brodie provides not only most ranked  media files within the collection that are interested to the user, but also allows to store automatically user behavior data representing individual user’s interaction with various media files to meet user’s expectation(s), further allows to gather and share to augment the prioritization of personal media file collection (Brodie: 0005-0007), thus improves quality and reliability of media file collection and sharing.
	It is however, noted that Perlman, Brodie do not teach “adapting the machine learning model using an aggregate of usage log data that includes the second set of usage log data”, although Brodie teaches–data collection of various types of media data particularly prioritizing media files, periodically updating media files sharing , analyzing  with respect to user behavior data that is tracked on the computing devices in a cloud based metadata storage, further it is noted that the metadata associated with the user viewing behavior - 0044-0045.  On the other hand, Neumann teaches “adapting the machine learning model using an aggregate of usage log data that includes the second set of usage log data” (Neumann: 0022,0025 – Neumann teaches user’s preference, usage events, and user’s past usage history, while machine learning uses semantic analysis technique in processing data associated with the users that identifies users with similar tastes, interests, habits preferences and like in a real-time usage data for a user, accordingly provides data to the users, and usage log data corresponds to fig 6B, element 640 associated with user profile , media context .
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine real-time recommendations of personalized user experience and manage user activities of Neumann et al., into users of prioritizing media based on user behavior particularly ranking set of media, prioritizing media content of Brodie et al., into portable media device with a vehicle information system particularly viewing selected content such as multimedia presentation of Perlman et al., i.e, users of Perlman, Brodie because that would have allowed users of Perlman, Brodie to use real-time usage log records of user’s behavior, usage history that generates similar items of user with specific recommendations, while maintaining user’s preference  (Neumann: 0022), further allows to detect emerging trend and generates notification to the users (Neumann: 0059-0060)

As to claim 10, Perlman disclosed “wherein the ground server includes a media content repository storing the media content data items” (fig 2A-2B, Abstract)

As to claim 17,  Brodie disclosed “receiving an adjustment input; and applying a modification to the adaptive inferences in the assigning of the prioritization score to each media content item, (Brodie: 0023,0047), “the ranked media content data set being modified in response” (Brodie: 0047-0048). 

As to claim 18, Brodie disclosed “wherein the adjustment inputs include modifying the number of media content items in the ranked media content data set” (Brodie: 0049-0050).

As to claim 19 Brodie disclosed, “retrieving the media content items in the ranked media content data set from a media content repository in communication with the ground server” (0051-0052).

As to claim 20,  Brodie disclosed “wherein the number of media content items in the ranked media content data set is less than an entirety of the media content items stored in the media content repository” (Brodie: 0048, fig 1).
Conclusion

The prior art made of record
				a.  	US Pub. No.  	2009/0119721
				b. 	US Pub. No. 		2018/0203937
				c. 	US Pub.No. 		2016/0274744







 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure





Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 














 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154